DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The applicant has amended their application as follows: 
Amended: Claims 1, 13, 17 and 18
Cancelled: None 
Added: None 
Therefore Claims 1 – 20 are now pending.


Response to Arguments
Applicant’s arguments with respect to claims 1 – 20 have been considered but are moot because the new ground of rejection.
Applicant argues: Moller does not appear to teach or suggest the receptacle member 28 being detachable from the circumferential groove 21 according to a pressure applied by a touch tip to a display device so as to move in a direction toward the touch tip relative to a non-coupling part. Applicant submits that there is no apparent reason why one of ordinary skill in the art would have combined the teachings of Habash and Moller at the time of Applicant's invention to have arrived at the claimed invention of Applicant's amended claim 1.
Examiner respectfully disagrees with the applicant in that Habash discloses that a holding member (240, 260 & 270) arranged to be fixed to an inner circumferential (the cover member is a cylindrical tube that has an inner circumference) surface of the 10cover member (120) and detachable from the coupling part (295) according to a pressure applied by the touch tip (110) to the display device to move in a direction toward the touch tip relative to the non-coupling part (Column 2, lines 46 – 67 – teaches that the button 240 controls the force applied to the touch-sensitive surface S by the first ball 110 by extending or retracting the plunger 200)
	Since applicant’s arguments were not persuasive please see rejection below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 9 and 16 – 19 are rejected under 35 U.S.C. 103 as being unpatentable over Habash, US Patent 9,116,560 B1 in view of Moller et al., US Patent 5,889,512.

With regards to Claim 1, Habash discloses: A touch pen (Title) for touching a display device (FIG 1, tablet) to provide touch input 5information to the display device (Column 2, lines 26 – 30 – teaches of the touch pen being used to input information into a touch sensitive surface S), the touch pen comprising: 
a cover member (FIG 2, 120 - body); 
a touch member (FIG 2, 200, 250 140 110 & 115) inside the cover member (120) and comprising a touch tip (110), 
a holding member (230, 260 & 270) arranged to be fixed to an inner circumferential (the cover member is a cylindrical tube that has an inner circumference) surface of the 10cover member (120) and detachable from the coupling part (295) according to a pressure applied by the touch tip (110) to the display device to move in a direction toward the touch tip relative to the non-coupling part (Column 2, lines 48 – 67).
Habash fails to explicitly disclose: a touch member inside the cover member and comprising a touch tip, a coupling part, and a non-coupling part connecting the touch tip and the coupling part; and 
a holding member arranged to be fixed to an inner circumferential surface of the 10cover member and detachable from the coupling part according to a separation condition.  
Moller discloses: a touch member (FIGS 3 – 5, 12) inside the cover member (24) and comprising a touch tip (FIGS 3 – 5, clearly shows touch tip), a coupling part (portion that contains 21), and a non-coupling part (other portion of the stylus body) connecting the touch tip (FIGS 3 – 5, clearly shows touch tip) and the coupling part (21); and 
a holding member (28) arranged to be fixed to an inner circumferential surface (in combination with Habash’s invention) of the 10cover member (24) and detachable from the coupling part (21) according to a separation condition (FIGS 3 – 5 and Column 5, lines 20 – 30).  
Therefore it would have been obvious to a person having ordinary skills in the art before the effective filing date of the application to have used the teachings of a touch member inside the cover member and comprising a touch tip, a coupling part, and a non-coupling part connecting the touch tip and the coupling part; and a holding member arranged to be fixed to an inner circumferential surface of the 10cover member and detachable from the coupling part according to a separation condition in Habash’s invention as taught by Moller’s invention.
The motivation for doing this would have yielded predictable results in that the stylus would be easier to expand and contract.

With regards to Claim 2, Moller discloses: wherein the holding member (FIGS 3 – 5, 28) is arranged to have a first distance (FIGS 3 & 3a, shows the first distance) from a center of the inside of the cover member (24) to a first end of 15the holding member (28) coupled with the inner circumferential surface of the cover member (FIGS 3 – 5 and Column 5, lines 20 – 30) and a second distance from the center to a second end of the holding member (FIG 3a & 3, shows this feature), wherein the touch member (12) has a third distance from the center to an outer circumferential surface of the touch member, and 20wherein the second distance is equal to or less than the third distance (FIGS 3a – 5, shows this feature).  

With regards to Claim 3, Moller discloses: wherein the holding member (FIGS 3 – 5, 28) comprises: a first holding member at a first position of the inner circumferential surface of the cover member based on a cross-section of the inner circumferential surface of the 25cover member (FIGS 3 – 5, shows a first holding member (upper) on the inner circumferential surface of the cover member); and a second holding member at a second position different from the first position of the inner circumferential surface of the cover member based on the cross-section of the inner circumferential surface of the cover member (FIGS 3 – 5, shows a first holding member (lower) on the inner circumferential surface of the cover member).  

With regards to Claim 4, Moller discloses: wherein the coupling part (21) comprises a coupling groove engaged with the holding member (28; see FIGS 3 – 5, clearly shows this feature).  

5With regards to Claim 5, Moller discloses:  wherein the coupling groove (21) has a shape corresponding to a shape of a second end of the holding member (FIGS 3 – 5, shows this feature).  

With regards to Claim 6, Moller discloses: wherein the holding member (FIG 3, 28) comprises a first inclined surface (30) and a second inclined surface (32) arranged such that a width of the 10holding member becomes narrower from a first end (base) coupled with the inner circumferential surface of the cover member to the second end (tip) protruding toward the inside of the cover member (FIG 3, shows this feature), and wherein the coupling groove (21) comprises a third inclined surface (first side wall of the groove) corresponding to the first inclined surface (30), and a fourth inclined surface (second side wall of the groove) corresponding to the second 15inclined surface (32).  

With regards to Claim 7, Moller fails to disclose: wherein the third inclined surface and the fourth inclined surface are inclined surfaces of different angles.  
However, it is a matter of design choice by the manufacturers and obvious to a person having ordinary skill in the art to have the inclined surfaces of the coupling groove to be different angles.
The motivation for doing this would have yielded predictable results in order to provide a more secure locking member.

20With regards to Claim 8, Habash discloses: wherein the holding member (FIGS 2, 260 & 270) comprises: a support member (240) detachable from the coupling part (when pressed it causes the coupling part to be detached); and 
a first elastic member (230) comprising a first side connected to the inner circumferential surface of the cover member (120) and a second side connected to the support member (240; see FIG 2 for this feature).  

With regards to Claim 9, Moller discloses: wherein the coupling part (21) comprises at least two protrusions (the side walls would be considered protrusions) detachable from the holding member (FIGS 3 – 5, shows this feature).  

With regards to Claim 16, Habash discloses: further comprising a first button member (240) comprising a first side connected to a second end of the touch member through a hole 5formed in a first end of the cover member (FIGS 1 & 2, clearly shows this feature), and configured to move the touch member based on a force applied from a second side of the first button member such that the touch member is coupled to the holding member when the touch member and the holding member are separated (FIGS 1 & 2 and Column 5, lines 42 – 52).  

10With regards to Claim 17, Habash discloses: further comprising a second elastic member (230 - spring) on an outer circumferential surface of the touch member (FIG 2, shows this feature), the second elastic member (230) comprising a first side connected to a second end of the cover member (120) and a second side connected to the non-coupling part (200), and configured to apply an elastic force to the touch member (200) when the coupling part and the holding member are coupled to each other (FIGS 1 & 2 and Column 5, lines 42 – 52).   

With regards to Claim 18, Habash discloses: wherein the holding member is separated from the coupling part when the force applied to the touch member satisfies a separation condition (FIGS 1 & 2 and Column 5, lines 42 – 52).   , wherein the force applied to the touch member corresponds to a sum of a 20reaction force against the pressure applied by the touch tip to the display device and the elastic force of the second elastic member (FIGS 1 & 2 and Column 5, lines 42 – 52).   , and wherein the separation condition is a condition that satisfies a case in which the sum is equal to or greater than a maximum static frictional force generated based on an elasticity of the holding member coupled to the coupling part (FIGS 1 & 2 and Column 5, lines 42 – 52). 

With regards to Claim 19, Habash discloses: further comprising a third elastic member (230) comprising a first side connected to a first end of the cover member (120) and a second side connected to a second side of the touch member (200; see FIG 2 for this feature), and configured to restore a position -35-1189365 of the touch member such that the touch member is held by the holding member when the touch member and the holding member are separated (FIGS 1 & 2 and Column 5, lines 42 – 52).    

Claims 10 – 15 are rejected under 35 U.S.C. 103 as being unpatentable over Habash, US Patent 9,116,560 B1 in view of Moller et al., US Patent 5,889,512 in further view of Davies-Smith US Publication 2019/0023057 A1

With regards to Claim 10, Moller discloses: wherein the coupling part (21) and the holding member (28) are coupled to each other by a magnetic force.  
Moller fails to disclose: wherein the coupling part (21) and the holding member (28) are coupled to each other by a magnetic force.  
Davis-Smith discloses: wherein the coupling part (FIG 2, 54 – steel sleeves) and the holding member (22) are coupled to each other by a magnetic force (70; Paragraph [0074]).
Therefore, it would have been obvious to a person having ordinary skills in the art before the effective filing date of the application to have used the teachings of wherein the coupling part and the holding member are coupled to each other by a magnetic force in Moller’s invention as taught by Davis-Smith’s invention.
The motivation for doing this would have yielded predictable results to provide a more secure locking member.

5With regards to Claim 11, Davis-Smith discloses: wherein the coupling part comprises any of a first magnetic member (FIG 2, 70) and a first metal member (46 – first steel insert), wherein the holding member (22) comprises any of a second magnetic member (70) and a second metal member (54 – second steel insert) when the coupling part (in combination with Moller’s invention) comprises the first magnetic member (46), and 10wherein the holding member (22) comprises the second magnetic member (70) when the coupling part comprises the first metal member (see FIG 2 and also in combination with Moller’s invention).  

With regards to Claim 12, Davis-Smith discloses: wherein the non-coupling part (48) comprises a nonmagnetic member (FIG 2, shows this feature).  

With regards to Claim 13, Habash discloses: wherein the holding member (FIG 2, 260 & 270) is separated from the coupling part (in combination with Moller’s invention) when a force applied to the touch member (200) satisfies a separation condition (FIG 3, shows the separation), wherein the force applied to the touch member corresponds to a reaction force 20against the pressure applied by the touch tip to the display device (Column 5, lines 42 – 52), wherein the separation condition is a condition that satisfies a case in which the reaction force is equal to or greater than a maximum static frictional force generated based on the magnetic force (Column 5, lines 42 – 52).  

25With regards to Claim 14, Davis-Smith discloses: wherein the coupling part (magnetic) and the non-coupling part (non-magnetic) have different friction coefficients (It is old and well-known as well as obvious to a person having of ordinary skills in the art that the fictional coefficient of a magnetic part as oppose to a non-magnetic part would be different because of their resistances).
  
With regards to Claim 15, Davis-Smith discloses: wherein the friction coefficient of the coupling part is greater than that of the non-coupling part (It is old and well-known as well as obvious to a person having of ordinary skills in the art that the fictional coefficient of a magnetic part as oppose to a non-magnetic part would be different because of their resistances. The magnetic part would have a greater friction coefficient than the non-magnetic part).  

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Habash, US Patent 9,116,560 B1 in view of Moller et al., US Patent 5,889,512 in further view of Buelow et al., US Publication 2014/0267147 A1

5With regards to Claim 20, Habash discloses: a fourth elastic member (170 – left arm – 170 is made of spring or rubber) comprising a first side connected to a second side of the touch member (200); 
a second button member comprising a first side connected to a second side of the fourth elastic member (170 – left arm); 
10a plurality of fifth elastic members (170 – right arm) comprising a first side connected to a second side of the second button member; and 
a third button member comprising a first side connected to a second side of each of the fifth elastic members (170 – right arm) through a hole formed in a first end of the cover member, and configured to move the touch member based on a force applied from a 15second side of the third button member such that the touch member is held by the holding member when the touch member and the holding member are separated (FIGS 1 & 2 and Column 5, lines 42 – 52).    
Hasbash fails to disclose: a second button member and a third button member.
Buelow discloses: a second button member (FIG 4, 450) and a third button member (450; Paragraph [0031]).
	Therefore it would have been obvious to a person having ordinary skills in the art before the effective filing date of the application to have used the teachings of a second button member and a third button member in Habash’s modified invention as taught by Buelow’s invention.
	The motivation for doing this would have been in order to provide additional means to the user to interact with the display device.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLYN R EDWARDS whose telephone number is (571)270-7136. The examiner can normally be reached Monday - Friday: 5:30am - 2:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAROLYN R EDWARDS/Primary Patent Examiner, Art Unit 2625